As filed with the Securities and Exchange Commission on February 16, 2012 File No.333-178950 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Amendment No. 1 to FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 32-0163571 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 39 East Union Street Pasadena, California91103 (626)584-9722 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ronald F. Valenta, Chief Executive Officer 39 East Union Street Pasadena, California91103 (626)584-9722 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christopher A. Wilson, Esq. General Counsel, Vice President & Secretary 39 East Union Street Pasadena, California91103 (626)584-9722 (626) 795-8090 — Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Amount to be Proposed Maximum Proposed Maximum Amount of Securities to be Registered Registered(1) Offering Price Per Security Aggregate Offering Price(1) Registration Fee Common stock, par value $.0001 per share Consists of shares of common stock issued to the selling stockholder in connection with the acquisition of Mobile Office Acquisition Corp. on October 1, 2008. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholder may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion, dated February 16, 2012 GENERAL FINANCE CORPORATION 1,171,339 Shares of Common Stock Offering Price of $5.00 Per Share This prospectus relates to the sale of up to 1,171,339 shares of our common stock which may be offered by the selling stockholder identified on page 3 of this prospectus at a price of $5.00 per share. All such shares which may be offered by the selling stockholder are presently issued and outstanding. The selling stockholder will be deemed to be an underwriter and will be required to sell General Finance Corporation’s common stock at a fixed price of $5.00 per share for the duration of the offering. We will not receive any proceeds from the sale of common stock by the selling stockholder. We are registering the offer and sale of these shares pursuant to certain registration rights granted to the selling stockholder. We will pay the expenses incurred in connection with the registration of the shares, including all registration, listing and qualification fees, printer and accounting fees, our legal fees and up to $50,000 of the selling stockholder’s legal fees. The selling stockholder will pay any underwriting fees, discounts, concessions, or brokerage commissions associated with the sale of his shares of common stock. The selling stockholder may also authorize one or more free writing prospectuses to be provided to you in connection with this offering. You should carefully read this prospectus and any related free writing prospectus, as well as any documents incorporated by reference, before buying the common stock being offered. On December 30, 2011, the aggregate value of our outstanding Common Stock held by non-affiliates was $43,657,308. We have not previously offered pursuant to General Instruction I.B.6. of Form S-3 any securities during the prior twelve calendar month period that ends on, and includes, the date of this prospectus. Our units, warrants and common stock are listed on the NASDAQ Global Market under the symbols “GFNCL,” “GFNCZ” and “GFN,” respectively. On February 15, 2012 on the NASDAQ Global Market, the closing price of the units was $3.00 per unit, the bid price of the warrants was $0.25 per warrant and the closing price of the common stock was $2.63 per share. The purchase of our common stock involves a high degree of risk. You are urged to carefully read the “Risk Factors” incorporated by reference into this prospectus which describe specific risks and certain other information associated with an investment in our common stock that you should consider before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012. TABLE OF CONTENTS Page About this Prospectus ii Forward-Looking Statements ii Prospectus Summary 1 Selling Stockholder 3 Plan of Distribution 4 Risk Factors 6 Description of Securities 6 Legal Matters 9 Experts 9 Where You Can Find Additional Information 9 Incorporation of Documents by Reference 10 You should rely only on the information that we have provided or incorporated by reference in this prospectus, any applicable prospectus supplement and any related free writing prospectus that we may authorize to be provided to you. We have not authorized anyone to provide you with different information. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus, any applicable prospectus supplement or any related free writing prospectus that we may authorize to be provided to you. You must not rely on any unauthorized information or representation. This prospectus is an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this prospectus, any applicable prospectus supplement or any related free writing prospectus is accurate only as of the date on the front of the document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus, any applicable prospectus supplement or any related free writing prospectus, or any sale of a security. i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission. You should rely only on the information contained in or incorporated by reference into this prospectus or any supplement. We have not authorized anyone else to provide you with different information. You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of those documents. This prospectus contains summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed or will be incorporated by reference as exhibits to the registration statement of which this prospectus is a part, and you may obtain copies of those documents as described below under the heading “Where You Can Find More Information.” References in this prospectus to “we,” “us,” “our” or the “Company” refer to General Finance Corporation, a Delaware corporation, and its direct and indirect subsidiaries, including GFN North America Corp., a Delaware corporation, which we refer to as “GFNNA,” and its subsidiary Pac-Van, Inc., an Indiana corporation which we refer to as "Pac-Van," GFN U.S. Australasia Holdings, Inc., a Delaware corporation which we refer to as “GFN U.S.,” its majority-owed subsidiary Royal Wolf Holdings Limited, an Australian corporation which we refer to as “Royal Wolf Holdings,” its subsidiary GFN Australasia Finance Pty Limited, an Australian corporation, which we refer to as “GFN Finance,” its subsidiary RWA Holdings Pty Limited, an Australian corporation which we refer to as “RWA,” and Royal Wolf Trading Australia Pty Limited, which we refer to as “Royal Wolf Trading.”Royal Wolf Holdings and its subsidiaries are collectively referred to herein as “Royal Wolf.” References in this prospectus to “$” are to United States Dollars, and references to “A$” are to Australian Dollars. This prospectus is part of a resale registration statement that we filed with the United States Securities and Exchange Commission, which we refer to as the SEC. The selling stockholder may offer and sell, from time to time, an aggregate of up to 1,171,339 shares of our common stock under this prospectus. FORWARD-LOOKING STATEMENTS This prospectus, including the documents incorporated by reference into this prospectus, contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, referred to in this prospectus as the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, referred to in this prospectus as the Exchange Act. Forward-looking statements involve risks and uncertainties that could cause results or outcomes to differ materially from those expressed in the forward-looking statements. Forward-looking statements may include, without limitation, statements relating to our plans, strategies, objectives, expectations and intentions and are intended to be made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Some of the forward-looking statements can be identified by the use of forward-looking terms such as “believes,” “expects,” “may,” “will,” “should,” “could,” “seeks,” “intends,” “plans,” “estimates,” “anticipates” or other comparable terms. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. The risks and uncertainties discussed in “Risk Factors” should be considered in evaluating the Company’s forward-looking statements. You should not place undue reliance on our forward-looking statements. Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update or revise any forward-looking statements. ii PROSPECTUS SUMMARY The following summary contains information about General Finance Corporation and the offering of our common stock by the selling stockholder. For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. The selling stockholder is not making an offer of these securities in any jurisdiction where the offer is not permitted. It does not contain all of the information that may be important to you in making a decision to purchase our common stock.For a more complete understanding of General Finance Corporation and the offering of its common stock, we urge you to read this entire prospectus and the documents incorporated by reference carefully, including the "Risk Factors" sections and our financial statements and the notes to those statements incorporated by reference herein. References in this prospectusto “we”, “us,” “General Finance,” “GFN” or the “Company” refer to General Finance Corporation and its consolidated subsidiaries. These subsidiaries include: GFN North America Corp., a Delaware corporation which we refer to as "GFNNA;" Pac-Van, Inc., an Indiana corporation which we refer to as “Pac-Van;” GFN U.S. Australasia Holdings, Inc., a Delaware corporation which we refer to as "GFN U.S.;" Royal Wolf Holdings Limited, an Australian corporation which we refer to as "Royal Wolf Holdings;" and Royal Wolf Trading Australia Pty Limited, an Australian corporation which we refer to as “Royal Wolf Trading.” We refer to Royal Wolf Holdings and its subsidiaries collectively as “Royal Wolf.” Company Overview We incorporated in Delaware on October14, 2005 and completed our initial public offering (the “IPO”) in April2006.Our long-term strategy and business plan is to acquire and operate rental services and specialty finance businesses in North and South America, Europe and the Asia-Pacific (or Pan-Pacific) area. On September 13, 2007 (September 14 in Australia), we acquired Royal Wolf by purchasing the outstanding shares of Royal Wolf Holdings, an Australian corporation which we refer to as “RWA.” The purchase price paid to the former shareholders of RWA was $64.3 million, which consisted of $44.7 million in cash, the issuance to Bison Capital Australia, L.P., which we refer to as “Bison Capital”, one of the sellers, of shares of common stock of GFN U.S. and the issuance of a note to Bison Capital. Royal Wolf leases and sells storage containers, portable container buildings and freight containers in Australia and New Zealand, which is considered geographically by us to be the Asia-Pacific area. On October 1, 2008, we acquired Pac-Van through a merger with Mobile Office Acquisition Corp., which we refer to as “MOAC,” the parent of Pac-Van, and our wholly-owned subsidiary, GFNNA.In addition to assuming Pac-Van’s senior and other debt, we paid $46.5 million to the stockholders of MOAC by a combination of $19.4 million in cash, 4,000,000 shares of GFN restricted common stock (valued at $25.6 million) and a 20-month subordinated promissory note in the principal amount of $1.5 million bearing interest at 8% per annum. Pac-Van leases and sells storage and office containers, modular buildings and mobile offices in the United States. The economic downturn in the United States, particularly in the construction –related industries (where Pac-Van has currently over 30% of its business and historically has had over 40%), has had an adverse impact on the Company’s operating results.To offset this adverse effect, we undertook cost-reduction and other measures to reduce our indebtedness and to strive to comply with financial loan covenants.Reference is made to the “Liquidity and Financial Condition” section in our Annual Report on Form 10-K for the fiscal year ended June 30, 2011 and in our Quarterly Reports on Form 10-Q for the three months ended September 30 and December 31, 2011 for a discussion of the more significant capital transactions we undertook in improving our senior and other debt leverage position, including an initial public offering in Australia of a noncontrolling interest in Royal Wolf. We do business in two distinct, but related industries, mobile storage and modular space, which we collectively refer to as the “portable services industry.”Our two operating subsidiaries, Royal Wolf and Pac-Van, lease and sell their products through seventeen customer service centers, which we refer to as “CSCs” in Australia, six CSCs in New Zealand and twenty-six branch locations across eighteen states in the United States.As of December 31, 2011, we had 235 and 183 employees and 33,455 and 11,822 lease fleet units in the Asia-Pacific area and United States, respectively. 1 Our products include the following: Mobile Storage Storage Containers. Storage containers consist of new and used shipping containers that provide a flexible, low cost alternative to warehousing, while offering greater security, convenience and immediate accessibility. Our storage products include general purpose dry storage containers, refrigerated containers and specialty containers in a range of standard and modified sizes, designs and storage capacities. Specialty containers include blast-resistant units, hoarding units and hazardous-waste units. We also offer storage vans, also known as storage trailers or dock-height trailers. Freight Containers. Freight containers are specifically designed for transport of products by road and rail. Our freight container products include curtain-side, refrigerated and bulk cargo containers, together with a range of standard and industry-specific dry freight containers. Modular Space Modular Buildings.Also known as manufactured buildings, modular buildings provide customers with additional space and are often modified to customer specifications. Modular buildings range in size from 1,000 to more than 30,000 square feet and may be highly customized. Mobile Offices.Also known as trailers or construction trailers, mobile offices are re-locatable units with aluminum or wood exteriors on wood (or steel) frames on a steel carriage fitted with axles, allowing for an assortment of “add-ons” to provide comfortable and convenient temporary space solutions. Portable Container Buildings and Office Containers.Portable container buildings and office containers are either modified or specifically-manufactured containers that provide self-contained office space with maximum design flexibility.Office containers in the U.S. are often referred to as ground level offices. Additional Information Our principal executive offices are located at 39 East Union Street, Pasadena, California91103 and our telephone number is (626)584-9722. 2 SELLING STOCKHOLDER On October 1, 2008, in connection with our acquisition of MOAC, we issued 1,171,339 shares of common stock to Ronald Valenta. We also issued 804,545 shares of our common stock to three other former stockholders of MOAC in the same acquisition. We are only registering the 1,171,339 shares of our common stock issued to Ronald Valenta with this prospectus pursuant to the registration rights granted to the selling stockholder under the terms of a stockholders agreement entered into in connection with the acquisition of MOAC. Once this registration statement is declared effective, Ronald Valenta may elect to resell or otherwise dispose of these shares of common stock from time to time.The beneficial ownership information in the below table is based solely on information provided to General Finance Corporation by Ronald Valenta. Pursuant to this prospectus, Mr. Valenta may offer an aggregate of 1,171,339 shares of our common stock for resale. The shares are being offered for the account of Ronald Valenta as identified in the table below. The following table sets forth information as of February 15, 2012 and includes the number of shares of our common stock beneficially owned by Mr. Valenta prior to the offering and the number of shares of common stock that will be owned by Mr. Valenta upon completion of the offering or offerings pursuant to this prospectus, assuming Mr. Valenta sells all of the shares of common stock offered hereby. Only Ronald Valenta or his transferees, pledgees, donees, assignees, distributees, successors and others who later come to hold the interest of Ronald Valenta may offer and sell the common stock pursuant to this prospectus and any accompanying prospectus supplement. Ronald Valenta may offer for sale pursuant to this prospectus and any accompanying prospectus supplement from time to time, any or all of the common stock listed below. Accordingly, no estimate can be given as to the shares of common stock that Mr. Valenta will hold upon consummation of any such sales. Applicable percentages are based on 22,013,299 shares of our common stock outstanding on February 15, 2012, adjusted as required by rules promulgated by the SEC. Beneficial ownership is determined in accordance with the rules of the SEC. There are no material relationships between Ronald Valenta and us other than as disclosed herein and the documents we incorporate by reference. Common Stock Beneficially Owned Shares of Common Stock Beneficially Owned After Completion of Before the Offering Common Offering (1) Number of Stock Being Number of Name Shares Percentage Offered Shares Percentage Ronald Valenta 19.6% 14.4% (1)Assumes that Ronald Valenta sells all of the shares being offered. 3 PLAN OF DISTRIBUTION The selling stockholder and any transferees, pledgees, donees, assignees, distributees or other successors in interest to the selling stockholder may, from time to time, sell, transfer or otherwise dispose of any or all of his shares of our common stock covered by this prospectus on the NASDAQ Global Market or any other stock exchange, market or trading facility on which the shares are traded or in private transactions. These dispositions will be at the fixed price of $5.00 per share. The selling stockholder may use any one or more of the following methods when disposing of shares: ·ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ·block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ·purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ·an exchange distribution in accordance with the rules of the applicable exchange; ·privately negotiated transactions; ·settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; ·broker-dealers may agree with the selling stockholders to sell a specified number of such shares at the fixed price of $5.00 per share; ·through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ·a combination of any such methods of sale; or ·any other method permitted pursuant to applicable law (including underwritten transactions). The selling stockholder may also sell shares under Rule144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers, underwriters and agents engaged by the selling stockholder may arrange for other brokers dealers, underwriters or agents to participate in sales. Broker-dealers, underwriters or agents may receive commissions, discounts or concessions from the selling stockholder (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA NASD Rule2440; and in the case of a principal transaction a markup or markdown in compliance with NASD IM-2440. In connection with the sale of the common stock or interests therein, the selling stockholder may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling stockholder may also sell shares of the common stock short and deliver these securities to close out his short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling stockholder may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling stockholder will be deemed to be an “underwriter” within the meaning of the Securities Act in connection with sales of the shares. Any broker-dealers, underwriters or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales. In such event, any commissions received by such broker-dealers, underwriters or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. 4 We will pay the expenses incurred in connection with the registration of the shares, including all registration, listing and qualification fees, printer and accounting fees, our legal fees and up to $50,000 of the selling stockholder’s legal fees, and legal counsel to the selling stockholder. The selling stockholder will pay any underwriting fees, discounts, concessions, or brokerage commissions associated with the sale of his shares of common stock. Because the selling stockholder will be deemed to be an “underwriter” within the meaning of the Securities Act, he will be subject to the prospectus delivery requirements of the Securities Act including Rule172 thereunder. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule144 under the Securities Act may be sold under Rule144 rather than under this prospectus. To the extent required, the shares of our common stock to be sold, the names of the selling stockholder, the respective purchase prices and public offering prices, the names of any agents, dealers or underwriters, and any applicable commissions or discounts with respect to a particular offer will be set forth in an accompanying prospectus supplement or, if appropriate, a post-effective amendment to the registration statement that includes this prospectus. The resale shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale shares may not be sold unless they have been registered or qualified for sale in the applicable state or upon compliance with an available exemption from the registration or qualification requirement. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in RegulationM, prior to the commencement of the distribution. The selling stockholder will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including RegulationM, which may limit the timing of purchases and sales of shares of our common stock by the selling stockholder or any other person. We will make copies of this prospectus available to the selling stockholder and have informed the selling stockholder of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale (including by compliance with Rule172 under the Securities Act). 5 RISK FACTORS An investment in our common stock involves a high degree of risk. You should consider carefully all the risks described under similar headings in the other documents that are incorporated by reference into this prospectus and under similar headings in any prospectus supplement and any related free writing prospectus. DESCRIPTION OF SECURITIES General We are authorized to issue 100,000,000shares of common stock, par value $.0001, and 1,000,000shares of preferred stock, par value $.0001. As of the date of this prospectus, 22,013,299 shares of common stock are outstanding, held by 27 stockholders of record. 25,900 shares of Series A 12.5% Cumulative Preferred Stock are outstanding held by 16 stockholders of record, and 200 shares of Series B 8% Cumulative Preferred Stock are outstanding held by two stockholders of record. Units Each unit consists of one share of GFN common stock and a three-year warrant to purchase 0.5 additional shares of GFN common stock at an exercise price of $4.00 per share. Common Stock Common stockholders of record are entitled to one vote for each share held on all matters to be voted on by stockholders. Pursuant to our Amended and Restated Certificate of Incorporation, the Board of Directors must consist of no less than three members, the exact number of which is determined from time to time by the Board of Directors, divided into three classes designated ClassA, ClassB and ClassC, respectively. The Board of Directors has presently fixed the number of directors at six.The term of the ClassC Director will expire as of the annual meeting of stockholders in 2012, the terms of the ClassA Directors will expire as of the annual meeting of stockholders in 2013 and the terms of the ClassB Directors will expire at the annual meeting of stockholders in 2014. Upon expiration of the terms of the Directors of each class as set forth above, the terms of their successors in that class will continue until the end of their terms and until their successors are duly elected and qualify. Our stockholders are entitled to receive ratable dividends when, as and if declared by the Board of Directors out of funds legally available therefor. In the event of a liquidation, dissolution or winding up of the company after a business combination, our stockholders are entitled, subject to the rights of holders of preferred stock, if any, to share ratably in all assets remaining available for distribution to them after payment of liabilities and after provision is made for each class of stock, if any, having preference over the common stock. Our stockholders have no conversion, preemptive or other subscription rights. There are no sinking fund or redemption provisions applicable to the common stock. Preferred Stock Our certificate of incorporation authorizes the issuance of 1,000,000shares of blank check preferred stock with such designation and our board of directors may determine its rights and preferences from time to time. No shares of preferred stock are being issued or registered in this offering. Accordingly, our board of directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of common stock. We may issue some or all of the preferred stock to effect a business combination. In addition, the preferred stock could be utilized as a method of discouraging, delaying or preventing a change in control. The Company is offering private placements of SeriesA 12.5% Cumulative Preferred Stock, liquidation preference of $50 per share, or SeriesA Preferred Stock, and SeriesB 8% Cumulative Preferred Stock, liquidation value of $1,000 per share, SeriesB Preferred Stock. The SeriesB Preferred Stock is offered primarily in connection with business combinations.As of December 31, 2011, the Company had issued 25,900 shares and 200 shares of SeriesA Preferred Stock and SeriesB Preferred Stock for total proceeds of $1,295,000 and $100,000, respectively. The Series A Preferred Stock and Series B Preferred Stock, or collectively the Cumulative Preferred Stock, arenot convertible into GFN common stock, have no voting rights, except as required by Delaware law, and are not redeemable prior to February1, 2014; at which time it may be redeemed at any time, in whole or in part, at the Company’s option. Holders of the Cumulative Preferred Stock are entitled to receive, when declared by the Company’s Board of Directors, annual dividends payable quarterly in arrears on the 31stday of January, July and October of each year and the 30thday of April of each year. In the event of any liquidation or winding up of the Company, the holders of the Cumulative Preferred Stock will have preference to holders of common stock; with the holders of the SeriesA Preferred Stock having preference over holders of the SeriesB Preferred Stock. The Company has agreed to register for public trading the Cumulative Preferred Stock no later than one year from issuance. 6 Warrants Each warrant included in the units issued in the rights offering entitles the holder to purchase 0.5 shares of common stock at a price of $4.00per share, subject to adjustment as discussed below.The warrants will expire on May 14, 2013 at 5:00p.m., Los Angeles time. We have established the above conditions to our exercise of redemption rights to provide (i)warrant holders with adequate notice of exercise only after the then-prevailing common stock price is substantially above the warrant exercise price, and (ii)a sufficient differential between the then-prevailing common stock price and the warrant exercise price so there is a buffer to absorb the market reaction, if any, to our redemption of the warrants. If the foregoing conditions are satisfied and we call the warrants for redemption, each warrant holder shall then be entitled to exercise his or her warrant prior to the date scheduled for redemption; however, there can be no assurance that the price of the common stock will exceed the call trigger price or the warrant exercise price after the redemption call is made. The warrants will be issued in registered form under a warrant agreement between Continental Stock Transfer& Trust Company, as warrant agent, and us. You should review a copy of the warrant agreement, which has been filed as an exhibit to the registration statement of which this prospectus is a part, for a complete description of the terms and conditions applicable to the warrants. The exercise price and number of shares of common stock issuable on exercise of the warrants may be adjusted in certain circumstances including in the event of a stock dividend or our recapitalization, reorganization, merger or consolidation. However, the warrants will not be adjusted for issuances of common stock at a price below their respective exercise prices. The warrants may be exercised upon surrender of the warrant certificate on or prior to the expiration date at the offices of the warrant agent, with the exercise form on the reverse side of the warrant certificate completed and executed as indicated, accompanied by full payment of the exercise price, by certified or official bank check payable to us, for the number of warrants being exercised. A warrant holder does not have the rights or privileges of a holder of common stock, including any voting rights, until the warrant holder exercises the warrants and receive shares of common stock. No warrants will be exercisable unless a prospectus relating to common stock issuable upon exercise of the warrants is current and the common stock has been registered, qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the warrants. Under the terms of the warrant agreement, we have agreed to use our best efforts to maintain a current prospectus relating to common stock issuable upon exercise of the warrants until the expiration of the warrants and to take such action as is necessary to qualify for sales in those states in which the warrants were initially offered by us, the common stock issuable upon exercise of the warrants.
